Citation Nr: 0932237	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  03-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than April 8, 2004, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 


INTRODUCTION

The Veteran had active service from December 1968 to December 
1972.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a May 2006 rating action by the RO 
that granted service connection for PTSD, effective April 8, 
2004.  The Veteran expressed disagreement with the effective 
date assigned and began this appeal.

The Veteran has raised the issues of clear and unmistakable 
error in decisions of 1973 and 1976 that denied service 
connection for a psychiatric disorder.  However these matters 
are not currently before the Board because they have not been 
prepared for appellate review.  Accordingly, these matters 
are referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  Prior unappealed decisions dated in February 1973 and in 
November 1976 denied service connection for a psychiatric 
disorder.

2.  A claim of service connection for PTSD was first received 
on April 8, 2004.  



CONCLUSION OF LAW

The requirements for an effective date prior to April 8, 2004 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in April 2004 and May 2008.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006);

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

The record reflects that claims for service connection for a 
psychiatric disorder were considered and denied by the RO in 
decisions dated in February 1973 and November 1976.  The 
Veteran was notified of those decisions and of his appellate 
rights by way of letters dated to him in the same month as 
the decisions.  The Veteran did not appeal either decision 
and those decisions are now final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Thereafter, in a statement received by 
the RO on April 8, 2004, the Veteran indicated that he wished 
to file a claim for service connection of PTSD.  
Subsequently, a rating action dated in May 2006 granted 
service connection for PTSD, effective April 8, 2004. 

During a June 2009 BVA hearing the Veteran stated, 
essentially, that he had been experiencing PTSD symptoms 
(nightmares) since his service period.  He said that in 1973 
and 1976 the RO had previously denied service connection for 
psychiatric symptoms now recognized as part of his PTSD.  Of 
record is a statement from a private psychologist who 
indicated, essentially, that the Veteran had been displaying 
symptoms since service that are now recognized as due to PTSD 
by the criteria of DSM-III R and that service connection for 
PTSD should be extended back to the early 1970s.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
If a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).  In addition, 
the effective date for the award of a claim following a final 
disallowance is the date of receipt of new claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2)-(r).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any 
communication or action indicating intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought. 38 C.F.R. § 3.155(a). 

The Veteran contends that he has had symptoms of PTSD ever 
since his service years, and therefore the effective date of 
the award of service connection should be based on the date 
of his earlier claims.  However, the record reflects that the 
RO had previously considered and denied service connection 
for a psychiatric disorder in February 1973 and in November 
1976.  The Veteran was notified of each decision and of his 
appellate rights, but he did not appeal either decision.  
Those decisions became final one year after the Veteran was 
notified of each decision.  

Thereafter, the record does not reflect any communication 
from the Veteran requesting consideration of a claim for 
service connection for a psychiatric disorder until April 
2004.  In a statement received by the RO on April 8, 2004, 
the Veteran indicated that he wished to file a claim for 
service connection of PTSD.  Subsequently, a rating action 
dated in May 2006 granted service connection for PTSD, 
effective April 8, 2004. 

Based on this record, and the laws and regulations set forth 
above, the Board finds that the RO correctly assigned April 
8, 2004 as the effective date for the grant of service 
connection for PTSD.  After the November 1976 decision became 
final the Veteran needed to file a request to reopen the 
previously denied claim for service connection for a 
psychiatric disorder or file a new claim for service 
connection for PTSD.  However, whether the Veteran's April 8, 
2004 statement is considered a new claim (as the RO did) or a 
claim to reopen the previously denied claim for service 
connection, viewed from either perspective, the earliest 
effective date is still April 8, 2004, the date of the new 
claim, or the date of the claim to reopen the previously 
denied claim.  As noted in the INTRODUCTION above, the Board 
has acknowledged the Veteran's claims that there was clear 
and unmistakable error in the decisions dated in February 
1973 and November 1976.  The Board does not intimate any 
opinion as to the merits of those matters, either favorable 
or unfavorable, at this time.  This decision only addresses 
the effective date assigned by the May 2006 rating decision 
based on the Veteran's April 2004 statement.


ORDER

An effective date earlier than April 8, 2004, for a grant of 
service connection for PTSD is denied. 


____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


